DETAILED ACTION

Application filed 12/19/2019 has been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Specification and drawings are accepted. 
IDS has been considered. PTO-1449 is attached. 
Application is pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For example, claim 1 recites: 


    PNG
    media_image1.png
    239
    694
    media_image1.png
    Greyscale

The claim states, “…receiving…a syndrome including a plurality of trivial and non-trivial syndrome bits providing information about one or more errors of a given type…” 
It is not clear what exactly is received from the measurement circuit. 
Does the syndrome including multiple bits or multiple syndromes which are labelled as trivial and non-trivial syndromes? 
Or is the syndrome received in addition to the trivial and non-trivial syndromes? 
Are there multiple types of error detected? Is each error associated with a particular type of syndrome bit(s)? 
Essential elements are missing from the claims.
The second limitation states, “…implementing…logic to identify a set of faults that explain the syndrome while also satisfy a fault isolation threshold restricting a proximity between each parity of fault in the set.”
It is not clear what this limitation is stating. 
How do the set of faults explain the syndrome? 
Which syndrome is being referred to here, the trivial or the non-trivial syndrome? 
How does the set of faults satisfy a fault isolation threshold? 
What does restricting a proximity between each parity of fault in the set mean? 
Essential elements are missing from the claims. 
Independent claims 11 and 19 are rejected for similar reasons. Respective dependent claims are rejected at least based on dependency. Applicant is requested to review all claims and make corrections as needed to clarify the concepts in the claims. 
Corrections are requested. 

It is the Examiner’s conclusion that the claims of the present application, as presented, are not clear. Applicant is encouraged to formulate claim language that clearly defines the novelty of the application. Pertinent prior arts are cited for Applicant’s review. 














Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112